Cunningham, J.
The levying and collecting of taxes does not estop the plaintiff from asserting title. (City of Mt. Vernon v. New York, N. H. & H. R. R. Co., 232 N. Y. 309, 319.)
*674The failure of officers of the plaintiff to perforin their duties does not estop the plaintiff from claiming title to the lands in question. (Village of North Pelham v. Ohliger, 216 App. Div. 728; affd., 245 N. Y. 593; People v. Baldwin, 197 App. Div. 285; affd., 233 N. Y. 672; People v. Santa Clara Lumber Co., 213 id. 61, 67.)
The motion to strike out the defense setting up an estoppel is granted, with ten dollars costs to the plaintiff to abide the event of the action.